Exhibit 10.1

TERMINATION AGREEMENT

AMONG

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF EUROBANK

SAN JUAN, PUERTO RICO

FEDERAL DEPOSIT INSURANCE CORPORATION

and

ORIENTAL BANK

SAN JUAN, PUERTO RICO

DATED AS OF

FEBRUARY 6, 2017



--------------------------------------------------------------------------------

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
6th day of February, 2017, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION, as RECEIVER OF EUROBANK, SAN JUAN, PUERTO RICO (the “Receiver”),
ORIENTAL BANK, organized under the laws of the Commonwealth of Puerto Rico and
having its principal place of business in San Juan, Puerto Rico (the “Assuming
Institution”), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under
the laws of the United States of America and having its principal office in
Washington, D.C., acting in its corporate capacity (the “Corporation”), The
Receiver, the Corporation and the Assuming Institution may each be referred to
herein as a “Party” or collectively as the “Parties”.

RECITALS

 

A. The Receiver, Oriental Bank and Trust and the Corporation entered into a P&A
Agreement dated as of April 30, 2010 with respect to certain assets and
liabilities of EuroBank (“Failed Bank”);

 

B. The P&A Agreement includes a Single Family Shared-Loss Agreement as Exhibit
4.15A (“SFSLA”) and a Commercial Shared-Loss Agreement as Exhibit 4.15B
(“CSLA”).

 

C. Oriental Bank and Trust changed its name to Oriental Bank in January 2013.

 

D. The Receiver, Oriental Bank and the Corporation desire to terminate the SFSLA
and the CSLA (the SFSLA and the CSLA collectively, the “Shared-Loss
Agreements”).

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

ARTICLE I

CLOSING

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the “Closing”) to be held in person or by electronic means, as the Receiver
shall direct, on February 6, 2017, or such earlier or later date, or in such
other manner, as the parties hereto may agree in writing (the “Closing Date”).

 

2



--------------------------------------------------------------------------------

ARTICLE II

PAYMENTS AND TERMINATION

2.1 Payment of Termination Amount. Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Assuming Institution shall pay or cause to be
paid to the Receiver by wire transfer in immediately available funds, Ten
Million One Hundred Twenty Four Thousand Six Hundred Ninety Eight Dollars
($10,124,698) (the “Termination Amount”). The Assuming Institution and the
Receiver hereby acknowledge that the amount of shared-loss claims filed by the
Assuming Institution but not yet paid by the Receiver were accounted for in the
calculation of the Termination Amount.

2.2 Termination of the Shared-Loss Agreements. Upon the occurrence of the
Closing and subsequent payment of the Termination Amount all rights and
obligations of the parties to make and receive payments pursuant to the
Shared-Loss Agreements and all rights and obligations of the parties thereto,
shall terminate effective as of the Closing Date.

2.3 Legal Action; Utilization of Special Receivership Powers. As of the Closing
Date, the Assuming Institution’s right, under Article III of each of the
Shared-Loss Agreements, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement.

ARTICLE III

CONDITIONS PRECEDENT

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1 No Third Party Beneficiary. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and right, remedy or claim under or with respect to
this Agreement or any provisions contained herein, it being the intention of the
parties hereto that this Agreement, the obligations and statements of
responsibilities hereunder, and all other conditions and provisions hereof are
for the sole and exclusive benefit of the Receiver, the Corporation and the
Assuming Institution and that there be no other third party beneficiaries.

4.2 Rights Cumulative. Except as otherwise expressly provided herein, the rights
of each of the parties under this Agreement are cumulative, may be exercised as
often as any party considers appropriate and are in addition to each such
party’s rights under this Agreement, any of the agreements related thereto or
under applicable law. Any failure to exercise or any delay in exercising any of
such rights, or any partial or defective exercise of such rights, shall not
operate as a waiver or variation of that or any other such right, unless
expressly otherwise provided,

4.3 Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.

4.4 Counterparts.

(a) This Agreement may be executed in any number of counterparts and by the duly
authorized representative of a different party hereto on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

(b) Each counterpart of this Agreement will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No signatory to this Agreement may raise the use of a facsimile
machine or other electronic means to deliver an executed document or the fact
that any signature or agreement was transmitted or communicated through the use
of a facsimile machine or other electronic means as a defense to the formation
or enforceability of a contract and each party hereto forever waives any such
defense.

4.5 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH IN WHICH THE MAIN OFFICE OF THE
FAILED BANK WAS LOCATED.

4.6 Successors. All terms and conditions of this Agreement shall be binding on
the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.

4.7 Modification. No amendment or other modification, rescission or release of
any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.

 

4



--------------------------------------------------------------------------------

4.8 Manner of Payment. All payments due under this Agreement shall be in lawful
money of the United States of America in immediately available funds as each
party hereto may specify to the other parties; provided that in the event the
Receiver or the Corporation is obligated to make any payment hereunder in the
amount of $25,000.00 or less, such payment may be made by check.

4.9 Waiver. Each of the Receiver, the Corporation and the Assuming Institution
may waive its respective rights, powers or privileges under this Agreement;
provided that such waiver shall be in writing; and further provided that no
failure or delay on the part of the Receiver, the Corporation or the Assuming
Institution to exercise any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege by the
Receiver, the Corporation, or the Assuming Institution under this Agreement, nor
will any such waiver operate or be construed as a future waiver of such right,
power or privilege under this Agreement.

4.10 Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.

4.11 Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.

4.12 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meanings given such terms in the P&A Agreement or the Shared-Loss
Agreements, as applicable.

 

5



--------------------------------------------------------------------------------

LOGO [g315711dp.jpg]

 

6